Case: 18-60806      Document: 00515411943         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-60806
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 11, 2020
JUAN PABLO ASITIMBAY-MUYUDUMBAY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 796 476


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Juan Pablo Asitimbay-Muyudumbay, a native and citizen of Ecuador,
has petitioned for review of a decision by the Board of Immigration Appeals
(BIA) dismissing his appeal from an order by an immigration judge (IJ)
denying his motion to reopen his in absentia removal proceedings. The BIA,
adopting the IJ’s decision, disposed of the motion on the bases that Asitimbay-
Muyudumbay did not file material and previously unavailable evidence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60806     Document: 00515411943     Page: 2    Date Filed: 05/11/2020


                                  No. 18-60806

establishing changed country conditions in Ecuador and, alternatively, failed
to show his prima facie eligibility for the relief that he requested.
      We review the denial of the motion under “a highly deferential abuse-of-
discretion standard” and will uphold the decision of the immigration court if it
is not capricious, racially invidious, utterly without foundation in the evidence,
or irrational. Singh v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016). We may affirm
on either ground identified by the BIA. See INS v. Abudu, 485 U.S. 94, 104-05
(1988); Gonzales-Veliz v. Barr, 938 F.3d 219, 226 n.2 (5th Cir. 2019).
      Asitimbay-Muyudumbay maintains that he showed a material change in
country conditions. He also contends that he showed his prima facie eligibility
for asylum. Because he has not addressed his requests for withholding of
removal or protection under the Convention Against Torture, he has
abandoned those claims. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      While Asitimbay-Muyudumbay has not set forth the protected ground on
which his claim relies, he has not shown his prima facie eligibility for asylum
on any potential basis. He has failed to present or identify evidence supporting
that his attackers—who targeted him in separate and apparently unconnected
incidents—harmed him due to a protected ground rather than for personal or
criminal reasons. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93 (5th
Cir. 2015); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).           His
purported connection to a personal land dispute does not implicate any
protected ground. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348, 352-53
(5th Cir. 2002); Adebisi v. INS, 952 F.2d 910, 912 (5th Cir. 1992). Also, he has
not asserted or shown that anybody—regardless of whether they are associated
with the land dispute—would have a continued or renewed interest in him if
he returns to Ecuador. His speculation that he will be harmed and his general



                                        2
    Case: 18-60806    Document: 00515411943    Page: 3   Date Filed: 05/11/2020


                                No. 18-60806

concern about crime in Ecuador are insufficient. See Bouchikhi v. Holder, 676
F.3d 173, 181-82 (5th Cir. 2012); Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
2006).
      Thus, he has not shown that the evidence compels a contrary conclusion
as to whether he was harmed based on a protected ground or would be targeted
for any reason if he returns to Ecuador. See Abudu, 485 U.S. at 104; Orellana-
Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012); Gomez-Palacios v. Holder,
560 F.3d 354, 358 (5th Cir. 2009). He has not shown that the BIA abused its
discretion in determining that he did not show prima facie eligibility for
asylum. See Abudu, 485 U.S. at 104-05; Singh, 840 F.3d at 222. His petition
for review is DENIED.




                                      3